Exhibit 10.5

FORM OF TERM PROMISSORY NOTE

 

U.S.$                        Dated:                 , 2006

FOR VALUE RECEIVED, the undersigned, ACT TELECONFERENCING, INC., a Colorado
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of DOLPHIN
DIRECT EQUITY PARTNERS, LP, a Delaware limited partnership (the “Lender”) and
its registered assigns the principal sum of U.S.$                . Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings assigned to such terms in the Loan Agreement, as defined below.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made to the Borrower from the date of the Term Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Loan Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Dolphin Direct Equity Partners c/o Dolphin Asset Management Corp.,
129 East 17th Street, New York, NY 10003 (or such other office or offices of the
Lender as may be designated in writing from time to time by the Lender to the
Borrower), in same day funds. The Term Loan made by the Lender to the Borrower
pursuant to the Loan Agreement, and all payments made on account of the
principal amount thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto which is part of this Term
Promissory Note, provided that the failure to so record any such Term Loan or
any payment on account thereof shall not affect the payment obligations of the
Borrower hereunder or under the Loan Agreement.

This Term Promissory Note is the promissory note referred to in, and is entitled
to the benefits of, the Loan Agreement, dated as of June 30, 2006 (as amended,
restated, modified or supplemented from time to time, the “Loan Agreement”),
between the Borrower and the Lender. The Loan Agreement, among other things,
(a) provides for the making of Term Loan by the Lender to the Borrower, the
indebtedness of the Borrower resulting from the Term Loan being evidenced by
this Term Promissory Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.



--------------------------------------------------------------------------------

This Term Promissory Note shall be governed by, and construed in accordance
with, the laws of the State of New York. The Borrower (i) irrevocably submits to
the non-exclusive jurisdiction of any New York State court or Federal court
sitting in New York City in any action arising out of this Term Promissory Note,
(ii) agrees that all claims in such action may be decided in such court,
(iii) waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum and (iv) consents to the service of process by mail. A final
judgment in any such action shall be conclusive and may be enforced in other
jurisdictions. Nothing herein shall affect the right of any party to serve legal
process in any manner permitted by law or affect its right to bring any action
in any other court.

 

ACT TELECONFERENCING, INC. By:        Name: Gene Warren   Title: Chief Executive
Officer



--------------------------------------------------------------------------------

TERM LOAN, MATURITY AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Term Loan

   Maturity of
Term Loan    Principal Paid
or Prepaid    Amount of Unpaid
Principal Balance   

Notation

Made By

                                                                                
                                                                                
                                                                                
                                                        